DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,478,704. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method comprising maintaining a plurality of golf-related ability metrics from a plurality of users, each of the plurality of users having a respective scoring average or handicap that is within a predetermined tolerance of a scoring average or handicap of an individual user, the one or more ability metrics including at least one of: a number or percentage of fairways hit per round; a number or percentage of greens in regulation per round; a scrambling percentage; a number of putts per hole or per round; or a percentage of one puts per round; determining a statistical distribution of each of the plurality of ability metrics; receiving score data from the individual user corresponding to a plurality of shots performed on a golf course; determining an ability metric from the score data received from the individual user; generating a visual image that illustrates the determined ability metric within the statistical distribution; and displaying the visual image via the electronic user interface (see claim 11 of US 10,478,704).
4.	Claims 1-15 of the US patent, discloses every element and limitation of Claims 1-14 of the present application. The difference however is that the present application’s claims have fewer elements than the US Patent, and hence appears to be broader in scope and is therefore an obvious variant thereof of US Patent 10,478,704. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
16/686,985
10,478,704
1. A method executed by a portable computing device, comprising:

maintaining a plurality of golf-related ability metrics from a plurality of users, each of the plurality of users having a respective scoring average or handicap that is within a predetermined tolerance of a scoring average or handicap of an individual user, the one or more ability metrics including at least one of: a number or percentage of fairways hit per round; 
a number or percentage of greens in regulation per round; a scrambling percentage; a number of putts per hole or per round; or a percentage of one puts per round;

determining a statistical distribution of each of the plurality of ability metrics;

receiving score data from the individual user corresponding to a plurality of shots performed on a golf course; 


determining an ability metric from the score data received from the individual user; 

generating a visual image that illustrates the determined ability metric within the statistical distribution; and displaying the visual image via the electronic user interface.

11. A method executed by at least one of a server and a portable computing device, comprising: 
maintaining user play data from a plurality of users within a database, the user play data including a plurality of records, each record containing score data, an identification of a user, an indication of a course from which the score data was generated, and an ability metric;  
determining an average score or handicap for each of the plurality of users according to the score data stored within the database;  
identifying a subset of records that have an average score or handicap within a predetermined tolerance of a target average score or target handicap;  
computing a statistical distribution for the ability metric from the subset of records;  

receiving an electronic scorecard from a local user, wherein the local user has an average score or personal handicap from a plurality of rounds that is equal to the target average score or target handicap;  
computing the ability metric for the local user from the electronic scorecard;  

generating and displaying an image that represents the ability metric for the local user within the computed statistical distribution from the subset of records. 



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715